Citation Nr: 1710311	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-44 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for tinnitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to tinnitus.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1959 through September 1963.

These issues come to the Board of Veterans' Appeals (Board) on appeal from October 2015 and May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran submitted a notice of disagreement (NOD) in May 2016, challenging the evaluation for his tinnitus disability, and denial of service-connection for sleep apnea.  A statement of the case (SOC) was issued in August 2016, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in September 2016.  

The Board acknowledges that the Veteran's May 2016 NOD reflects disagreement with the issues of entitlement to an increased rating for the Veteran's bilateral hearing loss (BLHL), and for entitlement to service connection for posttraumatic stress disorder (PTSD).  Although these issues were addressed by the RO in the August 2016 SOC and again in a September 2016 supplemental statement of the case (SSOC), the record clearly reflects that the Veteran has not indicated any intent to appeal these matters to the Board.  Specifically, the Veteran indicated on his substantive appeal that he was "only appealing these issues" and set forth discussing the issues listed on the title page of this decision, with no reference or discussion of the missing BLHL or PTSD.  See September 1, 2016 VA Form 9 ("Disability of tinnitus should be 2nd to sleep apnea").  Shortly thereafter, the Veteran filed a subsequent VA Form 9, further clarifying this limitation of the appeal, again checking the indicator box that the issues to be addressed were limited, and focusing his discussion solely on tinnitus and sleep apnea, with no reference to any other disorders.  See September 2, 2016 VA Form 9 ("sleep apnea and tinnitus are linked".)  In light of the above, the Board finds that the only issues properly before the Board and actually on appeal are those listed on the title page of this decision.  

The issues of entitlement to an increased rating for loss of vision of the left eye and for a total disability rating due to individual unemployability (TDIU) have been raised by the record in a December 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2016 Motion to Advance on Docket ("Due to my health, eyes, one blind, one with 20/50 lots of other illnesses force[sic] to file bankruptcy.").  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code (DC) 6260 (2016); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Initially, the Board notes that, with respect to the Veteran's claim for an increased rating for tinnitus, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

II. Entitlement to a Rating Higher than 10 Percent for Bilateral Tinnitus

The Veteran seeks a rating higher than 10 percent for tinnitus.

Service connection for bilateral tinnitus was established by October 2015 rating decision, at which time a 10 percent rating was assigned.  The Veteran asserts that the 10 percent rating does not accurately depict the current level of his disability.  See December 2015 VA Form 21-4138 ("my tinnis[sic] is different it's not on and off it's all the time...its loud, chronic form it's very destructive, very stressful.")  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4 .87 ).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003, revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2016).

In this case, the Veteran filed his claim in April 2015, which is after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260.  10 percent is the maximum rating whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus. 

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum schedular rating allowed for tinnitus under the applicable schedule of ratings is 10 percent.  As such, a higher schedular rating cannot be granted. 

As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430   994).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's tinnitus, the Board finds that the schedular evaluation is adequate.  Significantly, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the tinnitus is inadequate.  The rating criteria reasonably describes the Veteran's disability level and symptomatology as due solely to the Veteran's tinnitus, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  He reported experiencing recurrent tinnitus that causes him stress.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than sometimes persistent ringing in both ears. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  Specifically, the Veteran reports a "loud, chronic form" of tinnitus that impacts his "quality of life," bothering him in quiet situations and causing him "difficulty sleeping."  See September 2016 VA Form 9, see also September 2015 VA examination.  As these symptoms are addressed by the rating criteria, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected tinnitus is not warranted.  Id. Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As noted in the introduction, the issue of TDIU is being referred for initial consideration by the RO in conjunction with the Veteran's service-connected left eye disability, which is not before the Board on appeal.  See October 2015 VA examination ("his wife lost her job in 2010 and he lost his eyesight in 2010.  Both incomes ended.").  Moreover, the record does not reflect and the Veteran has not claimed that his employment status is related to his tinnitus, thus the Rice is inapplicable and the issue of TDIU is not before the Board.


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Board finds that a remand is necessary regarding the Veteran's service connection claim for sleep apnea.  

The Veteran was afforded a VA examination for his sleep apnea in February 2016.  The examiner opined that his sleep apnea was less likely than not related to his military service or caused by his service-connected tinnitus.  The examiner did not, however, provide an opinion as to whether the service-connected tinnitus has aggravated the claimed sleep apnea.  As such, the February 2016 opinion is inadequate and the claim must be remanded for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If available, request that the February 2016 VA examiner provide a supplemental opinion regarding the Veteran's sleep apnea.  If the examiner is not available, request that another appropriate examiner provide the requested opinion.  

Following review of the claims file, the examiner is asked to opine as to whether the Veteran's sleep apnea was aggravated by his service-connected tinnitus.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner is asked to provide a rationale for all opinions reached.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


